Citation Nr: 1014534	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-39 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to August 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

The Veteran testified before the undersigned Veterans Law 
Judge at a peresonal hearing in January 2010.  A transcript 
of this proceeding is associated with the claims file.  At 
the time of this hearing the record was held open for 60 days 
to afford the Veteran the opportunity to submit new evidence.  
Subsequently, in March 2010 the Veteran submitted private 
treatment records dated in February 2010 along with a waiver 
of RO consideration.  38 C.F.R. § 20.1304 (2009).

There was a prior denial of the claim, but the issue on 
appeal has been phrased as a claim of service connection on 
the merits, rather than a claim to reopen because service 
treatment records were associated with the record subsequent 
to the prior decision.  38 C.F.R. § 3.156(c).  


FINDING OF FACT

There is no competent medical evidence of a current diagnosis 
of a low back disorder.  


CONCLUSION OF LAW

Service connection for a low back disorder is not 
established. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's assertion that a low 
back disorder is related to his service with the United 
States Army from January 1992 to July 1992.  Specifically, 
the Veteran contends that he injured his back during military 
service working as a mechanic and carrying heavy equipment 
and that his back has continued to bother him since military 
service.  The Veteran alternatively claims that he has had 
spinal bifida since birth.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Analysis

The Veteran submitted an initial claim for entitlement to 
service connection for a back disorder in November 2003.  
Attempts were made at that time to locate the Veteran's 
service treatment records but they were unfortunately 
unavailable.  By rating decision dated in August 2004 and 
received by the Veteran in November 2004, service connection 
for a low back disorder was denied as there was no evidence 
of a back disorder during the Veteran's military service.  
The Veteran submitted a timely notice of disagreement with 
regard to this decision in November 2005 but then 
subsequently withdrew this notice of disagreement, also in 
November 2005.  The Veteran then submitted another claim in 
December 2005.  In response to that claim, attempts were made 
again to locate the Veteran's service treatment records and, 
this time, were successful.  


The Veteran's service treatment records show several 
complaints of low back pain in February/March 1992 with an 
impression of lower back strain and mechanical low back pain.  
A separation examination for the Veteran's period of active 
service is not of record, but a January 1996 periodic 
examination for the Veteran's reserve duty shows a normal 
spine and in a January 1996 Report of Medical History the 
Veteran denied "recurrent back pain."

In a December 2007 VA Form 9, the Veteran claimed that he has 
had spina bifida since birth.  During the January 2010 
hearing, the Veteran testified that he injured his back 
during military service working as a mechanic and carrying 
heavy equipment and that his back has continued to bother him 
since military service.  He also testified that he has never 
been to see a doctor regarding his complaints of low back 
pain.  At the time of the hearing, the record was held open 
for 60 days to afford the Veteran the opportunity to obtain 
and submit evidence of a current back disorder.  In March 
2010, the Veteran submitted a private emergency room 
treatment report dated in February 2010 showing an impression 
of chronic back pain, lumbar area.      

The Board finds that service connection for a low back 
disorder is not in order. While the Veteran's service 
treatment records show several complaints of low back pain 
with an impression of lower back strain and mechanical low 
back pain, a January 1996 periodic examination for the 
Veteran's reserve duty shows a normal spine and in a January 
1996 Report of Medical History the Veteran denied "recurrent 
back pain."  Furthermore, there is no evidence of a current 
diagnosis of a low back disorder in the claims folder.  
During the January 2010 hearing the Veteran testified that he 
has never been to see a doctor regarding his complaints of 
low back pain.  While the Veteran subsequently sought 
treatment for complaints of chronic lumbar area back pain in 
February 2010 there is no diagnosis of an actual back 
disorder in this report.  While there is evidence that the 
Veteran suffers from back pain, pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).    

Service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The 
Veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See Jandreau, 492 
F.3d at 1372; Buchanan, 451 F.3d at 1336.  However, a 
diagnosis of a back disorder requires specialized training 
for a determination as to its diagnosis and causation, and is 
therefore not susceptible of lay opinion as to those 
questions.  

Also, with regard to the Veteran's allegation of spina bifida 
since birth, the Board notes that congenital or developmental 
defects are not diseases or injuries in the meaning of 
applicable legislation for disability compensation purposes. 
38 C.F.R. §§ 3.303(c), 4.9.  Service connection may be 
granted for diseases (but not defects) of congenital, 
developmental or familial origin if the evidence as a whole 
shows that the manifestations of the disease in service 
constituted "aggravation" of the disease within the meaning 
of applicable VA regulations.  A congenital defect can be 
subject to superimposed disease or injury, and if that 
superimposed disease or injury occurs during military 
service, service-connection may be warranted for the 
resultant disability. VAOPGCPREC 82-90.  The Veteran has not 
submitted medical evidence of spina bifida nor has he argued 
that his spina bifida was aggravated by his military service.

In short, the Board finds that the preponderance of the 
evidence is against the claim for entitlement to service 
connection for a low back disorder, and the appeal is denied.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the Veteran's claim 
that would give rise to a reasonable doubt in favor of the 
Veteran, the benefit-of-the-doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in February, March, and April 2006.  Moreover, 
the record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA need not conduct an examination with respect to the issue 
decided herein because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  38 C.F.R. § 3.159(c)(4).  In this case, there is no 
competent medical evidence of a current low back disorder.  
Therefore, there is no duty to provide an examination or a 
medical opinion. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for a low back disorder is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


